Exhibit 10.40
FIRST AMENDMENT TO LEASE
THIS FIRST AMENDMENT TO LEASE (the “Amendment”) is made as of the 21st day of
October, 2008 between 8 SYLVAN WAY, LLC, a New Jersey limited liability company,
having an office at 15 Maple Avenue, Morristown, New Jersey 07960 (“Landlord”)
and THE MEDICINES COMPANY, a Delaware corporation (“Tenant”).
INTRODUCTORY STATEMENTS:
     WHEREAS, Landlord and Tenant have previously entered into a Lease Agreement
dated October 11, 2007 (hereinafter referred to as the “Lease”) covering an
entire building to be renovated by Landlord on certain real property located in
Parsippany, New Jersey (the “Property”)
     WHEREAS, in order to accommodate Tenant’s construction schedule and changes
made by Tenant to the Base Building Work and the Tenant Finish Work, and
notwithstanding the existing provisions of the Lease, the parties wish to set a
firm Commencement Date of December 6, 2008, subject, however, to the terms and
conditions set forth herein.
     NOW, THEREFORE, in consideration of the foregoing, the parties agree that
the Lease is hereby amended, effective as of the date of this Amendment, as
follows:
     1. Any reference in the Lease to the Phase 2 Commencement Date, the Phase 2
Estimated Commencement Date, the Phase 3 Commencement Date or the Phase 3
Estimated Commencement Date shall mean the Phase 2 & 3 Commencement Date and the
Phase 2 & 3 Estimated Commencement Date, it being the intention of the parties
that the Phase 2 Premises and the Phase 3 Premises shall be completed at the
same time.
     2. The Basic Lease Provisions are hereby amended by deleting Clauses
(3) through (8) and substituting the following therefore:

         
“(3)
  Premises:   173,146 rentable square feet for the Existing Building and the
Additional Building and 2,916 rentable square feet for the Storage Shed which
shall be leased by Tenant in stages as set forth below:
 
       
 
      From the Commencement Date until the day immediately preceding the Phase 2
& 3 Premises Commencement Date:
 
      105,211 rentable square feet of space in the Existing Building (which is
all of the space in the Existing Building), 24,052 rentable square feet on the
3rd floor of the Additional Building (which is all of the space on the third
(3rd) floor of the Additional Building) and the Storage Shed containing 2,916
rentable square feet (collectively the “Phase 1 Premises”).
 
       
 
      “From the Phase 2 & 3 Commencement Date until the Termination Date the
Premises shall consist of the following: (i) the Phase 1 Premises, (ii) all of
the space

 



--------------------------------------------------------------------------------



 



         
 
      located on the first floor of the Additional Building, which is comprised
of 21,915 square feet (the “Phase 2 Premises"), and (iii) all of the space
located on the second floor of the Additional Building, which is comprised of
21,968 square feet (the “Phase 3 Premises").”
 
       
(4)
  Term:   Fifteen (15) years.
 
       
(5)
  Rent Date:   November 22, 2008.
 
       
(6)
  Estimated
Commencement
Date for Phase 1
Premises:   December 6, 2008.
 
       
 
  Phase 2 & 3
Estimated
Commencement
Date:   November 22, 2009 (the “Phase 2 & 3 Estimated Commencement Date") with
respect to the Phase 2 and Phase 3 Premises.
 
       
(7)
  Termination Date:   The day immediately preceding the fifteenth (15th) year
anniversary of the Commencement Date, or such earlier date upon which the Term
may expire or be terminated.
 
       
(8)
  Phase 1 Premises
Commencement Date:   The earlier of: (i) the date Landlord has Substantially
Completed Tenant’s Finish Work with respect to the Phase 1 Premises, or (ii) the
date Landlord would have Substantially Completed Tenant’s Finish Work with
respect to the Phase 1 Premises, but for a Tenant Delay.
 
       
 
  Phase 2 & 3 Premises
Commencement: Date:   The earlier of: (i) the date Landlord has Substantially
Completed Tenant’s Finish Work with respect to the Phase 2 Premises and the
Phase 3 Premises, or (ii) the date Landlord would have Substantially Completed
Tenant’s Finish Work with respect to the Phase 2 Premises and the Phase 3
Premises, but for a Tenant Delay. Notwithstanding anything to the contrary
contained in this Lease, in no event shall the Phase 2 & 3 Premises Commencement
Date occur prior to November 22, 2009.”

2



--------------------------------------------------------------------------------



 



     3. Clause (9) of the Basic Lease Provisions is hereby amended by
(i) deleting the second paragraph thereof, and (ii) deleting the word “Phase 3
Commencement Date on the first line of the third paragraph and substituting the
phrase “Phase 2 & 3 Commencement Date” therefore.
     4. Clause (11) of the Basic Lease Provisions is hereby amended by
(i) deleting the third paragraph thereof, and (ii) deleting the phrase “Phase 3
Premises Commencement Date” on the first line of the fourth (4th) paragraph
thereof and substituting the words “Phase 2 & 3 Commencement Date” therefore.
     5. Section 2.2(b) is hereby deleted in its entirety and the following is
substituted therefore:
     “The “Commencement Date” will be the earlier to occur of (i) the date
Tenant takes occupancy of the Phase 1 Premises for the purposes of conducting
its business, and (ii) five (5) days after Landlord has Substantially Completed
(as hereinafter defined) the Tenant Finish Work for the Phase 1 Premises.
Landlord shall use all reasonable and good faith efforts to have the Tenant
Finish Work with respect to the Phase 1 Premises Substantially Completed on or
before December 6, 2008. Subject to a Tenant Delay arising from and after
October 21, 2008 or an Excusable Delay occurring after October 21, 2008, if
Tenant Finish Work with respect to the Phase 1 Premises is not Substantially
Completed on or before December 6, 2008, Tenant’s obligation to pay Basic Rent
shall immediately abate and shall not commence until Substantial Completion of
Tenant Finish Work has occurred, subject to the abatement of Basic Rent as
hereinafter described. If Substantial Completion of Tenant Finish Work has not
occurred by December 6, 2008 (subject to a Tenant Delay arising from and after
October 21, 2008 or an Excusable Delay occurring from and after October 21,
2008), once Substantial Completion of the Tenant Finish Work has occurred and
Tenant’s obligation to pay Basic Rent commences, Tenant shall be entitled to a
one day abatement of Basic Rent with respect to the Phase 1 Premises for each
day that the Finish Work is not completed from December 6, 2008 until
February 6, 2009, a two (2) day abatement of Basic Rent with respect to the
Phase 1 Premises for each day that the Finish Work is not completed from
February 7, 2009 until April 6, 2009 and a four (4) day abatement of Basic Rent
with respect to the Phase 1 Premises for each day that the Finish Work is not
completed from April 7, 2009 until Tenant Finish Work is Substantially
Completed.
     Landlord shall use all reasonable and good faith efforts to have the Tenant
Finish Work with respect to the Phase 2 Premises and the Phase 3 Premises
Substantially Completed on or before November 22, 2009. Subject to a Tenant
Delay or an Excusable Delay, if Tenant Finish Work with respect to the Phase 2
Premises and the Phase 3 Premises is not Substantially Completed on or before
November 22, 2009, once Tenant’s obligation to pay Basic Rent commences, Tenant
shall be entitled to a one day abatement of Basic Rent with respect to the Phase
2 Premises and the Phase 3 Premises for each day that the Finish Work is not
completed from November 22, 2009 until February 6, 2010, a two (2) day abatement
of Basic Rent with respect to the Phase 2 Premises and the Phase 3 Premises for
each day that the Finish Work is not completed from February 7, 2010 until
April 6, 2010 and a four (4) day abatement of Basic Rent with respect to the
Phase 2

3



--------------------------------------------------------------------------------



 



Premises and the Phase 3 Premises for each day that the Finish Work is not
completed from April 7, 2010 until Tenant Finish Work is Substantially
Completed.”
     6. Section 3.1 is hereby deleted in its entirety and the following is
substituted therefore: “Tenant shall pay the Basic Rent to Landlord in lawful
money of the United States of America in equal monthly installments, in advance,
on the Basic Rent Payment Dates, commencing on the Rent Date (November 22,
2008), provided, that the first monthly installment of Basic Rent will be
prorated accordingly. The parties recognize that payment of Basic Rent shall
commence on the Rent Date which is prior to the Commencement Date and that this
arrangement represents the agreement of the parties in light of the other
amendments being made to the Lease”.
     7. Schedule C is hereby amended as follows:
     “(i) Section 1.1(g) is hereby amended by deleting the date “7/31/08” and
substituting “12/6/08” therefore.
     (ii) Sections 1.1(k) through l.l(s) are deleted in their entirety and the
following are substituted therefore:

         
     “k.
  At Tenant’s expense, Tenant shall provide to Landlord the Final Plans for the
Phase 2 Premises and the Phase 3 Premises on or before:   4/1/09
 
       
     1.
  Expediter will file for a building permit for the Phase 2 Premises and the
Phase 3 Premises not more than ten days after receipt of construction drawings:
  4/13/09 (estimated)
 
       
     m.
  Based on the Final Plans and subcontractor bids accepted by Tenant, Landlord
shall provide a final all-in budget for the Phase 2 Premises and the Phase 3
Premises on or before:   7 weeks after filing for permit
 
       
     n.
  Based on the scope selected by Tenant, Landlord and Tenant shall agree upon a
budget for the Phase 2 Premises and the Phase 3 Premises on or before:   2 weeks
after Landlord has provided the all-in budget (m, above)
 
       
     o.
  Subject to Excusable Delays, Landlord will obtain a building permit for the
Phase 2 Premises and the Phase 3 Premises on or before:   12 weeks after filing
for permit
 
       
     p.
  Landlord shall Substantially Complete the Tenant Finish Work for the Phase 2
Premises and the Phase 3 Premises and shall obtain a Certificate of Occupancy or
a Temporary Certificate of Occupancy on or before:   20 weeks from receipt of
building permit”.

4



--------------------------------------------------------------------------------



 



     (iii) The second sentence in Section 2.2 is hereby deleted in its entirety
and the following is substituted therefore: “The Cafeteria and the Gymnasium
will in the aggregate contain 9,640 rentable square feet and each shall be of a
finish consistent with a “Class A” office building in northern New Jersey.”
     (iv) Section 2.3 is hereby deleted in its entirety and the following is
substituted therefore: ''In addition to the Service Allowance, Landlord has
agreed to contribute to Tenant an amount equal to $4,186,805.00 for the Phase 1
Premises ($35 per square rentable foot of the Phase 1 Premises minus the
rentable square footage of the cafeteria and gym) and $1,535,905.00 for the
Phase 2 Premises and the Phase 3 Premises” ($35 per square rentable foot of the
Phase 2 Premises and the Phase 3 Premises) (collectively the "Tenant Finish Work
Allowance”) toward the Hard Costs and soft costs of constructing the Tenant
Finish Work. The Services Allowance and the Finish Work Allowance is hereinafter
referred to as the “Allowance”.
     (v) Section 2.4 is amended by adding the following at the end thereof: “The
portion of the Tenant Finish Work Allowance allocated to the Phase 1 Premises as
provided in Section 2.3 shall be paid by Landlord as the Tenant Finish Work for
the Phase 1 Premises is being performed and the portion of the Tenant Finish
Work Allowance allocated to the Phase 2 Premises and the Phase 3 Premises as
provided in Section 2.3 shall be paid by Landlord as the Tenant Finish Work for
the Phase 2 Premises and the Phase 3 Premises is being performed.”
     (vi) Section 8.1 is amended by deleting the copy address and substituting
the following therefore:
“Day Pitney LLP
200 Campus Drive
Florham Park, New Jersey 07932
Attn: Robert A. Klausner, Esq.”.
     8. The definition “Excusable Delay” is hereby amended by adding the
following after the word “thereof” on the first line thereof “(including delays
in issuing a building permit or other similar permits)”.
     9. Landlord and Tenant each: (i) agree that they have resolved all
disagreements with respect to any potential Tenant Delay, Landlord Delay or
Excusable Delay in completing Tenant Finish Work by agreeing upon the terms and
provisions set forth in this Amendment, (ii) releases and waives any claims it
may have against the other for a Tenant Delay or a Landlord Delay, as the case
may be, occurring prior to the date of this Amendment, and (iii) agree that the
fact that the Tenant Finish Work will cost more than $90 per rentable square
foot shall not in any event constitute or be grounds for a claim hereafter of
Excusable Delay or Tenant Delay.
     10. Landlord acknowledges that it has received and is satisfied with
evidence that the condition in Section 28.2(i) has been met for reduction of the
Letter of Credit by Two Million Dollars ($2,000,000.00) (namely, that the
Federal Drug Administration has approved the drug Cleviprex and the first
invoiced commercial sale of such drug has occurred). Accordingly, it is agreed
that simultaneously with the Phase 1 Commencement Date, Tenant shall deposit
with the Landlord an amendment to the letter of credit increasing the Letter of
Credit to Eight Million Dollars ($8,000,000.00).

5



--------------------------------------------------------------------------------



 



     11. The Agreement, as amended hereby, is hereby ratified, confirmed and
deemed in full force and effect. In the event of any inconsistency between the
Lease and this Amendment, then this Amendment shall govern. No other terms of
the Agreement shall be modified except as expressly set forth herein. This
Amendment may be executed in multiple counterparts, each of which will be deemed
an original but together will constitute one instrument. Each party may rely
upon a facsimile or “pdf” counterpart of this Amendment signed by the other,
party with the same effect as if such party had received an original counterpart
signed by such other party.
     IN WITNESS WHEREOF, the parties have executed this Lease as of the date
first above written.
REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

6



--------------------------------------------------------------------------------



 



                WITNESS:   Landlord:

8 SYLVAN WAY, LLC


By: Hampshire Partners Fund VI, L.P.,
        its sole member


By: Hampshire Partners LLC,
        its General Partner
        /s/ Sandria Miele   By:   /s/ Todd Anderson             Name:   Todd
Anderson             Title:   Portfolio Manager    

                WITNESS:   Tenant:

THE MEDICINES COMPANY

  /s/ WILLIAM O’CONNOR    By:   /s/ CLIVE MEANWELL    WILLIAM O’CONNOR     
Name:   CLIVE MEANWELL    V.P., CAO      Title:   Chairman & CEO     

7